EXHIBIT 15 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors On Track Innovations Ltd.: We consent to the incorporation by reference in the registration statements on Form F-3 (No. 333-111770, No. 333-115953, No. 333-121316, No. 333-127615, No. 333-130324, No. 333-135742, No. 333-142320, No. 333-153667 and No. 333-171507) and in the registration statements on FormS-8 (No. 333-101491, No. 333-116429, No. 333-128106, No. 333-140786 No. 333-149034 No. 333-149575, No. 333-173075, and No. 333-179306) of On Track Innovations Ltd. of our report dated April 30, 2013, with respect to the consolidated balance sheets of On Track Innovations Ltd. and its subsidiaries as of December 31, 2012 and 2011 and the related consolidated statements of operations, comprehensive loss, changes in equity, and cash flows for each of the years in the three-year period ended December 31, 2012, which report appears in the December 31, 2012 annual report on Form 20-F of On Track Innovations Ltd. /s/ Somekh Chaikin Certified Public Accountants (Isr.) A Member Firm of KPMG International Tel Aviv, Israel April 30, 2013
